Title: To Thomas Jefferson from Charles d’Ayroy Lellieret, 27 December 1803
From: Lellieret, Charles d’Ayroy
To: Jefferson, Thomas


               
                  Monsieur
                  Boston Ce 27 decembre 1803:
               
               Quoiqu’ayant habité depuis longtems l’amérique, J’ignore le mode a employer envers le Gouvernement que Vous représenté pour Obtenir une Concession de terre dans la partie de la Louisiane. Si la demande doit Vous être adréssé, ou à Monsieur le Secrétaire d’état; Si enfin il faudroit qu’elle feroit mention de la quotité qu’on désireroit avoir, ou si Vous la déterminé Vous même?
               Comme toute démarche prématurée ne rempliroit nullement le but que je me suis proposé, je forme Cette première, envers Votre excellence qui Voudra bien m’honorer d’une réponse pour que je puisse m’y conformer.
               J’ai l’honneur d’etre avec Respect de Votre excellence Votre trs Hble & trés Obt Serviteur
               
                  Charles d’Ayroy Lellieret
               
             
               Editors’ Translation
               
                  
                     Sir,
                     Boston, 27 Dec. 1803—
                  
                  Although I have lived in America for a long time, I do not know the procedure for obtaining a land concession in Louisiana—whether the application should be addressed to you or to the secretary of state; whether it should include the quantity of land requested; or whether you determine that yourself.
                  Since a premature request would not accomplish my goal, I am sending this preliminary inquiry to your excellency in hopes that you will honor me with an answer so I can take the correct measures.
                  
                  I have the honor of being your very respectful, humble, and obedient servant.
                  
                     Charles d’Ayroy Lellieret
                  
               
            